IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 00-10193
                                    Summary Calendar



                                    MARY R. JOHNSON,

                                                             Plaintiff-Appellant,

                                         versus

            KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.

                              --------------------
                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:98-CV-150-BD
                              --------------------
                               September 27, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

       Mary      R.   Johnson   appeals    the     magistrate   judge’s   judgment

affirming the Commissioner of Social Security’s final decision

denying her applications for disability insurance benefits and

Social Security Income. Johnson contends that substantial evidence

does       not   exist   in   the    record   to   support    the   Commissioner’s

decision.         Having reviewed the entire record, we find that the

decision was supported by substantial evidence and the proper legal

standards were used in evaluating the evidence.                     See Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).


       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Johnson contends that substantial evidence does not exist to

support the Commissioner’s determination that she did not meet the

listing     for    “somatoform   disorder.”             She   asserts   that   the

Administrative Law Judge (“ALJ”) did not explain the basis for his

finding that a listing had not been met and did not rely on the

opinions of treating and examining physicians.

     The ALJ is entitled to determine the credibility of medical

experts and to weigh their opinions accordingly. Scott v. Heckler,

770 F.2d 482, 485 (5th Cir. 1985).                     The ALJ may disregard

statements that are brief and conclusional, that are not supported

by medically acceptable clinical laboratory techniques, and that

are otherwise unsupported by the evidence.                Greenspan v. Shalala,

38 F.3d 232, 237 (5th Cir. 1994).

     At least one examining physician concluded that Johnson did

not meet     all   the   requirements       for   the    listing   of   somatoform

disorder.    The medical expert testified that Johnson did not meet

the listing.        The record did not support Johnson’s assertion

concerning her treating physician.

     Johnson contends that substantial evidence does not exist to

support the Commissioner’s determination that she can return to her

prior work.        Johnson contends that the ALJ’s findings did not

include any limitation as to stress and did not mention the

limitations identified by an examining physician.

     If the ALJ finds that a person is capable of performing the

work she has done in the past, “a finding of ‘not disabled’ must be

made.”    Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990).


                                        2
The claimant has the burden of proving that she cannot perform her

prior work.       See id. at 1023.      In determining that a claimant can

perform work, the ALJ may rely on a non-examining physician’s

assessment provided the assessment is based on a careful evaluation

of the medical evidence and does not contradict findings made by an

examining physician.        Id. at 1024.

     The    ALJ    relied   on    the   medical    expert’s   testimony   that

discounted an examining physician’s finding that Johnson could not

work.   Another examining physician noted that Johnson had moderate

limitations in some areas, but found no marked limitations and did

not conclude that Johnson could not work. Johnson’s examining

physicians noted that Johnson exhibited unrealistic or excessive

responses    concerning     her    social    and   occupational   abilities.

Johnson did not prove that she was unable to return to her previous

work.   The ALJ relied on medical expert testimony, which was not

contradictory to medical findings documented in the record.                See

Villa, 895 F.2d at 1022.         Accordingly, the Commissioner’s decision

denying benefits is AFFIRMED.




                                         3